Citation Nr: 0620015	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation for a dysthymic disorder in 
excess of 10 percent prior to June 16, 2003, and to an 
evaluation in excess of 50 percent beginning June 16, 2003.   

2.  Entitlement to an increased evaluation for chondromalacia 
of the left patella, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for history of low 
back syndrome, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for hearing loss 
in the right ear.

7.  Entitlement to a compensable evaluation for sinusitis.

8.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran has verified active military duty from May 1982 
to July 1985.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in February 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO) for additional 
development.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability was raised on behalf of the veteran in May 2006.  
Since this issue has not ben adjudicated by the RO, it is 
referred to the RO for adjudication.

The issues of entitlement to increased evaluations for 
bilateral knee disability, low back syndrome, and sinusitis 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  




FINDINGS OF FACT

1.  Manifestations for service-connected dysthymic disorder 
prior to June 16, 2003 more nearly approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, irritability, occasional 
nightmares, and social withdrawal.

2.  Manifestations for service-connected dysthymic disorder 
beginning June 16, 2003 does not show suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical or irrelevant speech, near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, or neglect of personal 
appearance and hygiene.

3.  The veteran's blood pressure readings involve diastolic 
readings of less than 110 millimeters (mm.) and systolic 
readings of less than 200 mm.

4.  The medical evidence shows Level I hearing acuity in the 
right ear.

5.  The veteran's hemorrhoids are no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 30 percent for 
dysthymic disorder prior to June 16, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9433 (2002).

2.  The criteria for a schedular evaluation in excess of 50 
percent for dysthymic disorder beginning June 16, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2005).

4.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran on the issues on appeal 
was not done in this case until later in the claims process.  
Nevertheless, in May 2003 and May 2005, the RO sent the 
veteran a letter, with a copy to his representative of record 
at the time, in which he was informed of the requirements 
needed to establish his claims for increased evaluations.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2005 VA letter 
stated "[i]f you have any evidence in your possession that 
pertains to your claim, please sent it to us."  
Additionally, the provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the veteran in the September 2005 supplemental 
statement of the case.  Consequently, the duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was informed in the May 2003 
letter, which refers to his claims for an increased 
evaluation for his service-connected dysthymic disorder, 
hypertension, and hearing loss in the right ear, that he 
could take up to one year from the date of the letter to 
submit additional evidence and that if VA decided his claim 
before one year from the date of the letter, he would 
continue to have until that date to submit additional 
evidence and protect his entitlement to benefits from the 
earliest possible date.  Consequently, he has been provided 
information on effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the rating decisions, statement of the case, 
and supplemental statements of the case provided notice as to 
the provisions of the appropriate disability ratings.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes VA examination and treatment 
records.  The medical evidence of record is sufficient to 
accurately rate the disabilities addressed below.  The Board 
knows of no available pertinent evidence not currently on 
file with respect to these issues.  Consequently, the Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil 


occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Dysthymic Disorder

Schedular Criteria

Assignment of a 10 percent evaluation is warranted for 
psychiatric disability manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

Analysis

A May 1997 rating decision granted an increased evaluation of 
10 percent for dysthymic disorder, effective October 1, 1996.  
A claim for an increased evaluation for several service-
connected disabilities, including psychiatric disability, was 
received by VA in May 1999.  An October 2003 rating decision 
granted an increased evaluation of 50 percent for service-
connected dysthymic disorder, effective June 16, 2003, the 
date of VA examination.

The veteran was hospitalized at a VA hospital in February and 
March 1997 due to anger problems.  "Rule out" impulse 
control disorder, not otherwise specified, was diagnosed; and 
the GAF score was 50.  On VA psychiatric evaluation in 
October 1999, the veteran's claims files were reviewed.  He 
said that he worked as a custodian at the Post Office.  It 
was noted that he had been hospitalized the previous year for 
his psychiatric problems.  The veteran complained on 
examination in October 1999 of depression, anger, and 
occasional bad dreams.  He was well oriented, and his speech 
was coherent and relevant.  His affect was constricted; his 
mood was one of irritability and depression.  He denied 
hallucinations but indicated that he became paranoid about 
people easily.  He had had suicidal thoughts in the past.  He 
was able to maintain personal hygiene; his memory was good.  
A depressive disorder was diagnosed, and the GAF score was 
60.  VA treatment records for October 2002 reveal that the 
veteran complained of nightmares and depression; his 
condition was considered stable.  

Based on the above, the Board finds that, prior to June 16, 
2003, the veteran's psychiatric symptomatology more nearly 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to symptoms such as depressed 
mood, anxiety, suspiciousness, irritability, occasional 
nightmares, and social withdrawal.  See 38 C.F.R. § 4.7 
(where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating).  A rating in excess of 30 percent 
is not warranted prior to June 16, 2003 because the evidence 
does not show the required symptomatology, including a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.

The Board now turns to the question of whether an evaluation 
in excess of 50 percent is warranted beginning June 16, 2003.  
The veteran noted on psychiatric evaluation for VA 
compensation purposes on June 16, 2003 that his 
symptomatology included insomnia, dreams of Vietnam, 
depression, and anger.  The examiner, who had reviewed the 
claims files, reported that the veteran had problems with 
anxiety, impaired impulse control, sleep impairment, low 
energy, overeating, and low self-esteem.  It was reported 
that the veteran had homicidal ideation.  He did not 
experience pressured speech, racing thoughts, or 
hallucinations, and he was noted to be neatly groomed.  His 
judgment was not impaired.  Dysthymia was diagnosed, and the 
veteran's GAF score was 51-60.

The Board finds that the above medical evidence fails to show 
the symptomatology associated with an evaluation of 70 
percent, such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, spatial disorientation, 
and neglect of personal appearance and hygiene.  
Additionally, the GAF score in June 2003 was from 51 to 60, 
which is indicative of no more than moderate symptomatology.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  Consequently, because the disability picture 
for the veteran's dysthymic disorder does not meet the 
criteria for an evaluation of 70 percent, the preponderance 
of the evidence is against a schedular rating in excess of 50 
percent beginning June 16, 2003.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Hypertension

Schedular Criteria

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  38 C.F.R. § 4.104, Code 
7101.  The term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).

Analysis

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected hypertension.  A 10 percent 
evaluation is currently assigned for this service-connected 
disability under Diagnostic Code 7101.  To warrant an 
evaluation in excess of 10 percent under this diagnostic 
code, there must be evidence of diastolic pressure, the 
bottom number in a blood pressure reading, that is 
predominantly 110 or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
or more.  

Although there are a number of blood pressure readings on 
file since 1994, there is no diastolic reading of 110 or more 
and no systolic reading of 200 or more.  In fact, blood 
pressure readings after November 1998 were under 100 
diastolic and under 160 systolic, including on VA treatment 
records and VA examinations in October 1999 and June 2003.  
Consequently, the medical evidence on file does not warrant 
an evaluation in excess of 10 percent for service-connected 
hypertension.

Hearing Loss Right Ear

Schedular Criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  If impaired hearing is service-connected in 
only one ear, the nonservice-connected ear will be assigned a 
Roman numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85(f).  

Analysis

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran is currently assigned a noncompensable 
evaluation for his service-connected hearing loss in the 
right ear.  Service connection is not in effect for left ear 
hearing loss.

VA audiological evaluation in August 2003 shows average 
puretone thresholds of 19 decibels, with a speech recognition 
ability of 98 percent, in the right ear.  Applying theses 
results to the Schedule reveals a numeric designation of 
Level I in the right ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.  Consequently, a compensable 
evaluation is not warranted for the veteran's service-
connected right ear hearing loss.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86 (2005).  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in the service-connected ear, 
or (2) a pure tone threshold of 70 decibels or more at 2,000 
Hertz in the left ear.  Thus, the veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment in his service-connected right ear.  

Hemorrhoids

Schedular Criteria

A noncompensable evaluation is assigned when external or 
internal hemorrhoids are mild or moderate; a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
granted for hemorrhoids with persistent bleeding, and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2005).

Analysis

The veteran's service-connected hemorrhoids are currently 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 7336.  

When examined by VA in September 1986, the veteran had 
external and internal hemorrhoids that were described as 
occasionally symptomatic.  The veteran said on VA examination 
in October 1999 that he last had a problem with hemorrhoids 
three years earlier.  On physical examination in October 
1999, sphincter tone was normal and there were no masses.  
External hemorrhoids were noted.  Subsequent medical evidence 
does not contain any complaints or findings of disability due 
to hemorrhoids.  Consequently, because the medical evidence 
of record shows no more than moderate hemorrhoids, a 
compensable evaluation is not warranted for hemorrhoids.  

The Board has considered whether another diagnostic code is 
"more appropriate" than Diagnostic Code 7336 to rate the 
veteran's service-connected hemorrhoids.  See Tedeschi, 7 
Vet. App. at 414.  However, as the medical evidence does not 
show impairment of sphincter control, stricture of the rectum 
and anus, or prolapse of the rectum, a compensable rating is 
not warranted under another possibly applicable diagnostic 
code for the veteran's hemorrhoids.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 7332, 7333, 7334 (2005).

Conclusion 

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  Increased 
evaluations are provided for certain manifestations of the 
service-connected dysthymic disorder, hypertension, hearing 
loss in the right ear, and hemorrhoids, but the medical 
evidence reflects that those manifestations are not present 
in this case.

Although the veteran has significant service-connected 
dysthymic disorder that adversely affects his functional 
capacity, as evidenced by his current evaluation, the medical 
evidence does not show marked interference with employment 
due to his dysthymic disorder or to the other service-
connected disabilities discussed above.  Additionally, as the 
veteran's last hospitalization was in 1997, the Board 
concludes that the veteran has not been frequently 
hospitalized for any service-connected disability.  
Consequently, the veteran has not submitted evidence that his 
service-connected dysthymic disorder, hypertension, hearing 
loss in the right ear, and hemorrhoids result in disability 
factors not contemplated in the rating criteria.  Therefore, 
the RO's determination not to refer this case for extra-
schedular consideration was appropriate.

Because the preponderance of the evidence is against the 
veteran's claims, other than the claim for a rating in excess 
of 10 percent for dysthymic disorder prior to June 16, 2003, 
the doctrine of reasonable doubt is not for application with 
respect to the other issues decided herein.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased evaluation of 30 percent for service-connected 
dysthymic disorder prior to June 16, 2003, is granted subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An increased evaluation for service-connected dysthymic 
disorder beginning June 16, 2003, is denied.

An increased evaluation for service-connected hypertension is 
denied.

A compensable evaluation for service-connected right ear 
hearing loss is denied.

A compensable evaluation for service-connected hemorrhoids is 
denied.


REMAND

It was contended on behalf of the veteran in May 2006 that 
new examinations should be conducted on his service-connected 
bilateral knee disability, low back syndrome, and sinusitis 
because the most recent examination was in October 1999 and 
the veteran has been subsequently treated for these 
disabilities by VA.  Additionally, the Board would note that 
there is no recent evidence that adequately addresses 
possible functional loss of use caused by the veteran's 
service-connected bilateral knee disability and low back 
syndrome.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the 
current severity of the veteran's service-connected bilateral 
knee disability and low back syndrome, as well as his 
service-connected sinusitis, are unclear from the current 
evidence of record.

Based on the above, the issues of entitlement to increased 
ratings for service-connected sinusitis, bilateral knee 
disability, and low back syndrome are being remanded for the 
following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to his 
service-connected bilateral knee disability, 
low back syndrome, and sinusitis, especially 
any treatment after December 2003.  Then, 
with any necessary authorization from the 
veteran, VA must attempt to obtain copies of 
all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran and his 
attorney of this and request them to provide 
copies of the outstanding medical records.

2.  Thereafter, the RO must arrange for 
examination of the veteran by a health care 
provider with appropriate expertise to 
determine the current nature and severity of 
the veteran's service-connected bilateral 
knee disability and low back syndrome.  The 
VA claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, must be 
accomplished; and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected bilateral knee 
disability and low back syndrome.  The 
examiner must also provide findings on the 
range of motion of the thoracolumbar spine 
and the knees, with standard ranges provided 
for comparison purposes, and comment on 
whether there is any thoracolumbar spine 
and/or knee weakness, fatigability, 
incoordination, or flare-ups.  If feasible, 
such findings must be portrayed in terms of 
degrees of additional loss of motion.  The 
examiner must identify any objective evidence 
of pain in the low back and/or in either knee 
and identify any functional loss associated 
with pain.  The examiner must also provide an 
opinion on the impact of the veteran's 
service-connected bilateral knee disability 
and low back syndrome on his ability to work.  
All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, must be set forth in 
a typewritten report.

3.  The RO must also arrange for examination 
of the veteran by a health care provider with 
appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected sinusitis.  The VA claims 
folder, including a copy of this Remand, must 
be made available to and reviewed by the 
examiner.  All indicated tests and studies, 
including x-rays, must be accomplished; and 
all clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe all 
symptomatology due to the veteran's service-
connected sinusitis.  All examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached, must be set forth in a typewritten 
report.

4.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  After the above, the RO must readjudicate 
the veteran's claims for increased ratings 
for service-connected bilateral knee 
disability, low back syndrome, and sinusitis, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his attorney must be 
provided a supplemental statement of the 
case, to include the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


